Citation Nr: 1600299	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  12-24 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of cold injuries to the bilateral upper extremities, to include as secondary to the service-connected PTSD disability.

2.  Entitlement to service connection for residuals of cold injuries to the bilateral lower extremities, to include as secondary to the service-connected PTSD disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty from March 1952 to June 1955.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In a July 2015 written statement, the Veteran withdrew his request for a hearing. Therefore, the request for a hearing has been withdrawn.

The issues on appeal were previously remanded by the Board in August 2015 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination for the Veteran's disabilities.  This was accomplished, and the claims were readjudicated in a November 2015 supplemental statement of the case.  For the reasons discussed in detail below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran contends that he was exposed to cold and wet climates while serving in Korea.  The record demonstrates that the Veteran served in Korea and received the Korean Service Medal with 3 bronze stars and a combat action badge.  Accordingly, the Board finds that the Veteran engaged in combat with the enemy; as such, the Veteran's contention that he was exposure to cold is conceded. 
Pursuant to the August 2015 Board remand, the Veteran was afforded a VA medical examination in October 2015 to assess the nature and etiology of his claimed cold injury residuals.  The Board finds the October 2015 VA medical opinion to be inadequate.  Specifically, the VA examiner opined that the Veteran's sensory polyneuropathy was less likely than not incurred in or caused by service.  In support of this opinion, the examiner stated that the Veteran's cold weather injuries were not so severe as to have required medical intervention or surgery.  It was noted that the Veteran's x-rays showed age-related degenerative joint disease only.  Moreover, the examiner reasoned that the Veteran's neuropathy "could be due to many other etiologies."

The Board finds that the VA examiner's opinion appears to be based, in large part, on the fact that the service treatment records did not show medical treatment in service for the Veteran's cold injuries.  In the interview section of the examination report, the examiner noted that there was "no tx given to exts for weather inj."  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  

Further, although the examiner stated that the Veteran's neuropathy could be due to many other etiologies, the examiner did not explain why the Veteran's neuropathy was not due, at least in part, to his exposure to cold during service.  The Board finds that the VA examiner's statement does not reflect an opinion of probability and is therefore speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

In the December 2015 Appellant's Post-Remand Brief, the Veteran's representative maintains that the October 2015 VA medical opinion is inadequate as the examiner did not explain why cold weather injuries were to be excluded as causing all, or some, of the neurologic manifestations experienced by the Veteran.  The representative's brief also raised the issue of secondary service connection.  Specifically, the claim that the Veteran's service-connected PTSD disability may have aggravated the Veteran's pain and discomfort associated with his residuals of cold injuries.

For these reasons, the Board finds that the October 2015 VA examination is inadequate, and a new examination is needed to clarify the likely etiology of the disabilities on appeal.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send the Veteran and his representative appropriate VCAA notice on the claims of service connection for residuals of cold injuries to the bilateral upper and lower extremities as secondary to the service-connected PTSD disability.  See 38 C.F.R. § 3.310 (2015).  A copy of the notice letter, and any reply, should be included in the claims file or in the Virtual VA electronic file.

2.  Schedule the Veteran for an appropriate VA examination to assist in determining the etiology of his claimed cold injury residuals.  The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review has been accomplished.  Any necessary testing should be conducted and any pertinent findings should be documented in the examination report.  The examiner should then address the following:

(a)  List all current diagnoses pertaining to the Veteran's hands and feet, to include any neurological disorders. 

(b)  Then, for each diagnosis, the VA examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disorder had its origin in service or is otherwise related to service.  The Veteran's contention that he was exposed to cold is conceded.  

The examiner must not rely solely on the absence of treatment for cold weather injuries in service as the basis for a negative opinion.  If a cause of the Veteran's residuals of cold injuries other than service is found to be more likely, the examiner is requested to provide an explanation as to why this is so.

(c)  For each diagnosis, the VA examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's disorder is caused or aggravated by his service-connected PTSD disability.

"Aggravation" is defined as a permanent increase in the severity of the underlying disability beyond its natural progression. 

All opinions are to be accompanied by a rationale consistent with the evidence of record.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issues in light of all the evidence of record.  If any benefits sought on appeal remain denied, the AOJ should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case, and should afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




